                        Case 5:14-cv-00123-gwc Document 57 Filed 08/23/19 Page 1 of 2

                                                                                               u.5. fii5 ri-iir   i   E   HT
                                                                                              EISTfIJCT  8r V[
                                                                                                       F!! tr-.+-r
                                                                                                       I IL-L-LJ
                                                                                                                           I
                                                                                             ffi*3 AUG ?3 FH              5g
                                                I'NITED STATES DISTRICT COURT
                                                           f,lOR TIIE
                                                      DISTRICT OF VERIUONT
                                                                             i


                           RHONDA TAYLOR, individua.lly and      as              I
                           Representative of the estate of                       )
                           MACADAM LEE MASON, by and                             I
                           Through its ADMINISTRATRDL
                           RH.NDA TAYL.R'
                                               laintiffs

                                 v.                                                  Civil No. 1:14-cv-123

                           VERMONT STATE SENIOR TROOPEiE
                           DAVID SCHAFFER, in his individual and official
                           Capacities; VERMONT STATE POLICE DET.
                           SGT. DAVID ZORN, in his individual and official
                           Capacities; COL. THOMAS LESPERANCE,                )
                           COMMANDER OF'THE VERMONT STATE                     )
                           POLICE, in his individual and official capacities; )
                           And COMMISSIONER KEITH FLYNN, in his               I'
                           Individual and official capadities,                )
                                              Defendants                      )


                                        sTIIryIlA',$Otr r'l98 DISMTSSAL WrTH PRF^ ITDICE

                                 It is hereby stipr:lated and agreed that all claims between Plaintiff, the
                           ESTATE OF MacADAM L.EE MASON, and Defendants, \IERMONT STATE SEMOR

                           TROOPER DAVTD SCHAFFER, VERMONT STATE POLICE DE'T. SGT. DAVID

                           ZORN, COL. THOMAS LESPERANCE, COMMANDER OF THE VERMONT STATE

                           POLICE, and COMMISSIONER KEITH FLYNN, are settled and the parties hereby

                           move, pursuant to Fed.R.Civ.P. Rule 41(a), to dismiss the above-entifled cause

                           with prejudice.


   VALSANGIACOMO,
                                 Dated at Barre, County of Washington, State of Vermont this      ;Ed
DETOFA & MCOUEIiEN PC
     B O, BOX 6A8
 EABFE, VERMONT OS4 I
     EO2.47S{t El
                        Case 5:14-cv-00123-gwc Document 57 Filed 08/23/19 Page 2 of 2




                           day ofAugust, 2019.




                                Dated at MonQelier, County of Washington, State of Vermont

                           day ofAugust,2OL9,


                                                       David McLeEn,   *sqgird


                           SO'ORDERED:



                                                       U. S. District Court




   ,oLo*o,^oo"o,
DETORA & MCQUEE'YEN BCt

      f. o, agx 628
 EAEhE, VEEriONtoE6rr
      BO2{7&Al At
